       2:19-cv-02149-CSB-JEH # 8         Page 1 of 2                                            E-FILED
                                                                 Monday, 19 August, 2019 02:31:10 PM
                                                                         Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

DANIEL DENEEN, AS INDEPENDENT                     )
ADMINISTRATOR OF THE ESTATE OF                    )
YINGYING ZHANG, DECEASED,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. 2:19-cv-2149-CSB-EIL
                                                  )
THOMAS G. MIEBACH, JENNIFER R.                    )
MAUPIN, and BRENDT A. CHRISTENSEN,                )
                                                  )
       Defendants.                                )
                                                  )

     CERTIFICATE OF COMPLIANCE PURSUANT TO LOCAL RULE 7.1(B)(4)

       Counsel for Defendants Thomas G. Miebach and Jennifer R. Maupin hereby certify that

Defendants Thomas G. Miebach and Jennifer R. Maupin’s Motion to Dismiss Plaintiff’s

Complaint was prepared using Microsoft Word for Windows and complies with the type volume

limitation as set by Local Rule 7.1(B)(4). The Memorandum in Support of the Motion to Dismiss

contains 43,255 characters and 6,728 words per the built-in character/word count of the word-

processing system used to prepare this Memorandum.

Dated: August 19, 2019                            Respectfully submitted,

                                                  GREENBERG TRAURIG, LLP

                                                  /s/ Gregory E. Ostfeld
                                                  Gregory E. Ostfeld
                                                  John F. Gibbons*
                                                  Tiffany S. Fordyce*
                                                  Thomas J. Sotos*
                                                  Scott Dorsett*
                                                  * application for admission forthcoming
                                                  77 W. Wacker Drive, Suite 3100
                                                  Chicago, IL 60601
                                                  Tel: (312) 456-8400

                                                  Attorneys for Defendants Thomas G.
                                                  Miebach and Jennifer R. Maupin
       2:19-cv-02149-CSB-JEH # 8         Page 2 of 2



                              CERTIFICATE OF SERVICE

       The undersigned certifies that DEFENDANTS THOMAS G. MIEBACH AND
JENNIFER R. MAUPIN’S CERTIFICATE OF COMPLIANCE PURSUANT TO LOCAL
RULE 7.1(B)(4) was served via this Court’s ECF system on this 19th day of August, 2019 on the
following counsel of record:

       James C. Pullos
       Clifford Law Offices, P.C.
       120 N LaSalle St., Suite 3100
       Chicago, IL 60602


                                                  By:    /s/ Gregory E. Ostfeld
                                                         Gregory E. Ostfeld




                                             2
